      Case 1:18-cv-10859-PBS Document 42 Filed 11/13/18 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
GIOVANNI LANZA and MARIANTONIA     )
LANZA,                             )
                                   )
                    Plaintiffs,    )
                                   )                 Civil Action
          v.                       )               No. 18-10859-PBS
                                   )
FINANCIAL INDUSTRY REGULATORY      )
AUTHORITY (FINRA),                 )
                                   )
                    Defendant.     )
___________________________________)


                                 ORDER

                          November 13, 2018

Saris, C.J.

     Plaintiffs’ motion for reconsideration of the Court’s order

allowing FINRA’s motion to dismiss (Docket No. 36) is DENIED.

Plaintiffs first argue that the doctrine of arbitral immunity

does not apply here because they are not attacking the substance

of the arbitrators’ decision. But arbitral immunity extends

beyond such challenges to immunize an arbitral forum for

administrative tasks “integrally related to the arbitration.”

New Eng. Cleaning Servs., Inc. v. Am. Arbitration Ass’n, 199

F.3d 542, 545 (1st Cir. 1999). Here, the arbitrators’ decision

to issue an award without a reasoned decision is an




                                   1
      Case 1:18-cv-10859-PBS Document 42 Filed 11/13/18 Page 2 of 2



administrative task integrally related to the arbitration and

thus protected by arbitral immunity.

     Second, Plaintiffs argue that the FINRA rules gave the

arbitrators discretion to issue a reasoned decision even if only

one party requested it and that the arbitrators violated

Plaintiffs’ reasonable expectations by refusing to do so.

Although Plaintiffs are correct about the discretion the FINRA

rules afforded the arbitrators, their choice not to issue a

reasoned decision did not violate the covenant of good faith and

fair dealing. When a contract grants one party sole discretion

to make a decision, the implied covenant of good faith and fair

dealing does not create rights that are not in the contract. See

A.L. Prime Energy Consultant, Inc. v. Mass. Bay Transp. Auth.,

95 N.E.3d 547, 561 (Mass. 2018); Eigerman v. Putnam Invs., Inc.,

877 N.E.2d 1258, 1265-66 (Mass. 2007). While Plaintiffs are

correct that FINRA must comply with a duty of good faith, there

is no evidence that simply exercising its contractual right not

to issue a reasoned decision is a breach of that duty.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge



                                   2
